Case: 19-10741     Document: 00515579831         Page: 1     Date Filed: 09/25/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                      September 25, 2020
                                  No. 19-10741
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mark Anthony George, also known as Mark George,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CR-8-1


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Mark Anthony George was convicted of possession with intent to
   distribute heroin, in violation of 21 U.S.C. § 841(a)(1), and escape from
   custody, in violation of 18 U.S.C. § 751(a), and sentenced within the advisory
   guidelines range to 30 months of imprisonment and three years of supervised


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10741      Document: 00515579831          Page: 2   Date Filed: 09/25/2020




                                    No. 19-10741


   release. On appeal, he contends that the “shall-not-frequent” condition set
   out in the judgment should be removed because it conflicts with the oral
   pronouncement of sentence.
          After George appealed, the Government filed an unopposed motion
   to remand the case to the district court for correction of the judgment. The
   motion was granted, and the district court corrected the judgment to,
   relevant here, exclude the “shall-not-frequent” supervised release
   condition.    As this is the sole relief that George seeks, the appeal is
   DISMISSED as moot. See United States v. Clark, 193 F.3d 845, 847-48 (5th
   Cir. 1999); United States v. Shartzer, 705 F. App’x 265, 271 (5th Cir. 2017).




                                         2